Exhibit 10.81
 
THIRD AMENDMENT TO SECURITIES PURCHASE AGREEMENT AND SECURITY AGREEMENT
 
THIS THIRD AMENDMENT (this “Amendment”) is entered into as of December 16, 2013,
by and among FUSION NBS ACQUISITION CORP. a Delaware corporation (“Borrower”),
FUSION TELECOMMUNICATIONS INTERNATIONAL, INC., a Delaware corporation
(“Parent”), NETWORK BILLING SYSTEMS, LLC, a New Jersey limited liability company
(“NBS” and together with Parent, the “Guarantors”, and together with the
Borrower, the “Credit Parties”), the financial institutions set forth on the
signature pages hereto (each a “Lender” and collectively, “Lenders”) and
Praesidian Capital Opportunity Fund III, LP as agent for Lenders (in such
capacity, “Agent”).
 
BACKGROUND


Credit Parties, Lenders and Agent are parties to a Securities Purchase Agreement
and Security Agreement dated as of October 29, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”)
pursuant to which Borrower sold to Lenders Senior Notes in the aggregate
principal amount of $6,500,000 bearing interest at 10% per annum (“Series A
Notes”) and Senior Notes in the aggregate principal amount of $10,000,000
bearing interest at 11.5% per annum (“Series B Notes”);
 
Credit Parties have requested that Agent and Lenders amend the Loan Agreement to
provide for the sale by Borrower and purchase by Lenders of Senior Notes in the
aggregate principal amount of $500,000 bearing interest at 11.15% per annum
(“Series C Notes”) and together with the Series A Notes, and the Series B Notes,
the “Notes”);
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the parties hereto agree as follows:
 
1. Definitions.  Article I of the Purchase Agreement is hereby amended by
amending and restating or by adding the terms set forth below and the
definitions thereof, as applicable, each in its proper alphabetical order, as
follows:
 
“Interest Rate” shall mean the Series A Interest Rate, Series B Interest Rate or
Series C Interest Rate, as applicable.
 
“Notes”, “Series A Notes”, “Series B Notes” and “Series C Notes” shall have the
respective meaning assigned to those terms in the recitals to the Third
Amendment to the Agreement, dated as of December 16, 2013 (the “Third
Amendment”); the Series A Notes shall be substantially in the form of Exhibit
A-1 hereto, the Series B Notes shall be substantially in the form of Exhibit A-2
hereto and the Series C Notes shall be substantially in the form of Exhibit A-3
to the Third Amendment.
 
“Principal Amount” shall mean, with respect to the Series A Notes, the aggregate
principal amount thereof outstanding, with respect to the Series B Notes, the
aggregate principal amount thereof outstanding, and with respect to the Series C
Notes, the aggregate principal amount thereof outstanding.
 
“Second Closing Date” mean December 16, 2013.
 
“Second Transaction Fee” shall mean $10,000.00.
 
“Series C Interest Rate” shall have the meaning assigned to that term in
Section 2.06.
 
 
1

--------------------------------------------------------------------------------

 
2. Other Amendments to Loan Agreement.  The Loan Agreement shall be amended as
follows:
 
2.1           Section 2.01 shall be amended to read in its entirety as follows:


(a)           Purchase and Sale of the Series A Notes and Series
B  Notes.  Subject to the terms and conditions herein set forth, Borrower agrees
that it will issue and sell to each Lender, and each Lender agrees that it will
acquire from the Borrower on the Closing Date the Series A Notes and the Series
B Notes, substantially in the forms thereof attached hereto, appropriately
completed in conformity herewith, in the principal amounts set forth opposite
such Lender’s name on Schedule 2.01 attached to the Third Amendment, at the
purchase prices with respect to such Notes set forth opposite such Lender’s name
on Schedule 2.01 attached to the Third Amendment.


(b)           Purchase and Sale of the Series C Notes.  Subject to the terms and
conditions herein set forth, Borrower agrees that it will issue and sell to each
Lender, and each Lender agrees that it will acquire from the Borrower on the
Second Closing Date the Series C Notes, substantially in the form thereof
attached to the Third Amendment, appropriately completed in conformity herewith,
in the principal amounts set forth opposite such Lender’s name on Schedule 2.01
attached to the Third Amendment, at the purchase prices with respect to such
Notes set forth opposite such Lender’s name on Schedule 2.01 attached to the
Third Amendment.


2.2           Section 2.04 shall be amended to read in its entirety as follows:


(a)           Closing.  The purchase and issuance of the Series A Notes, Series
B Notes and Warrants shall take place at the closing (the “Closing”) to be held
at the offices of Morrison Cohen LLP, 909 Third Avenue, New York, NY 10022 at
10:00 a.m., New York time, on October 29, 2012 (the “Closing Date”).  At the
Closing, the Borrower shall deliver the Series A Notes and Series B Notes and
Parent shall deliver the Warrants to the Lenders against delivery by the Lenders
to the Borrower of the purchase price therefor.  In each case, payment of such
purchase price shall be by wire transfer of immediately available funds.


(b)           Second Closing.  The purchase and issuance of the Series C Notes
shall take place at the closing (the “Second Closing”) to be held at the offices
of Morrison Cohen LLP, 909 Third Avenue, New York, NY 10022 at 10:00 a.m., New
York time, on the Second Closing Date.  At the Second Closing, the Borrower
shall deliver the Series C Notes to the Lenders against delivery by the Lenders
to the Borrower of the purchase price therefor.  In each case, payment of such
purchase price shall be by wire transfer of immediately available funds.


2.3           The first paragraph of Section 2.06 and Section 2.06(a) shall be
amended to read in their entirety as follows:


2.06   Interest.  The Borrower shall pay interest (“Interest”) (i) on the
Principal Amount of the Series A Notes at the rate of ten percent (10%) per
annum (the “Series A Interest Rate”), (ii) on the Principal Amount of the Series
B Notes at the rate of eleven and one-half percent (11.5%) per annum (the
“Series B Interest Rate”), and (iii) on the Principal Amount of the Series C
Notes at the rate of eleven and fifteen hundredths percent (11.15%) per annum
(the “Series C Interest Rate”), as set forth in clause (a) below.  Interest on
the Notes shall accrue from and including the date of issuance through and until
repayment of the Principal Amount of the Notes and payment of all Interest in
full, and shall be computed on the basis of a 360-day year of twelve 30-day
months.  Interest shall be paid as follows and all Interest accrued and unpaid
through the Maturity Date shall be paid in full on the Maturity Date:


(a)           Cash Interest.  Interest shall be paid monthly in arrears on the
last day of each calendar month of each year or, if any such date shall not be a
Business Day, on the immediately preceding Business Day to occur prior to such
date (each date upon which Interest shall be so payable, an “Interest Payment
Date”), beginning on October 31, 2012 with respect to the Series A Notes and the
Series B Notes, and on December 31, 2013 with respect to the Series C Notes, by
wire transfer of immediately available funds or by Automated Clearing House
(ACH) payment, in either case to an account at a bank designated in writing by
each Lender.  In the absence of any such written designation, any such Basic
Interest payment shall be deemed made on the date a check in the applicable
amount payable to the order of each Lender is delivered to such Lender at its
last address as reflected in the Note Register of the Borrower; if no such
address appears, then to such Lender in care of the last address in such Note
Register of any predecessor holder of the Notes (or its predecessor).


2.4           The following section shall be added to the Loan Agreement:


8.18  Equity Raise.  Not later than January 31, 2014 Parent shall sell equity
interests in Parent, on terms reasonably satisfactory to Lenders, with net sale
proceeds of not less than $500,000.


 
2

--------------------------------------------------------------------------------

 
2.5           Section  10.03 shall be amended to read in its entirety as
follows:


10.03.   Scheduled Payments.  The Principal Amount of the Series A Notes shall
be paid in installments of $52,083.33 each, together with accrued and unpaid
Interest, on each Interest Payment Date beginning with the September 30, 2013
Interest Payment Date.  $250,000 of the Principal Amount of the Series A Notes
shall be paid, together with accrued and unpaid Interest thereon on each of the
January 31, 2014 and February 28, 2014 Interest Payment Dates. The remaining
balance of the Series A Notes shall be paid in full, together with accrued and
unpaid Interest, on the Maturity Date.  The Principal Amount of the Series B
Notes and Series C Notes shall be paid in full, together with accrued and unpaid
Interest, on the Maturity Date.


2.6           Section 10.04 shall be amended to read in its entirety as follows:


10.04           Application of Payments.
 
(a)           Upon any payment or prepayment of Series A Notes pursuant to any
provision of this Agreement, the Principal Amount so paid or prepaid shall be
allocated to all Series A Notes at the time outstanding pro rata (based upon the
proportion of the respective outstanding Principal Amount of the Series A Notes)
until such Series A Notes have been paid in full.
 
(b)           Upon any payment or prepayment of Series B Notes pursuant to any
provision of this Agreement, the Principal Amount so paid or prepaid shall be
allocated to all Series B Notes at the time outstanding pro rata (based upon the
proportion of the respective outstanding Principal Amount of the Series B Notes)
until such Series B Notes have been paid in full.
 
 (c)           Upon any payment or prepayment of Series C Notes pursuant to any
provision of this Agreement, the Principal Amount so paid or prepaid shall be
allocated to all Series C Notes at the time outstanding pro rata (based upon the
proportion of the respective outstanding Principal Amount of the Series C Notes)
until such Series C Notes have been paid in full.
 
(d)           Payments of the Principal Amount of each Note to each Lender shall
be made to the same account and in the same manner as provided in Section
2.06(a).
 
3. Conditions Precedent.  Upon the satisfaction of the following conditions
precedent, this Amendment shall be effective:
 
(a) Lenders shall have received a counterpart of this Amendment, duly executed
and delivered by each of the Credit Parties.
 
(b) Lenders shall have received the fully executed original Series C Notes.
 
(c) All representations and warranties set forth in this Amendment shall be true
and correct on and as of the effective date hereof.
 
(d) No Default or Event of Default shall have occurred and be continuing on the
date hereof unless otherwise expressly waived herein.
 
(e) Credit Parties shall have paid to Lenders or Lenders’ designee, the Second
Transaction Fee and Lenders’ cost and expenses, including reasonable attorneys’
fees and expenses in connection with this Amendment.
 
(f) Lenders shall have received such further agreements, consents, instruments
and documents, including, without limitation SBA forms, as may be necessary or
proper in its reasonable opinion, and in the reasonable opinion of its counsel,
to carry out the provisions and purposes of this Amendment.
 
 
3

--------------------------------------------------------------------------------

 
4. Representations and Warranties.  Each Credit Party represents and warrants to
Lenders as follows (all of which representations and warranties shall survive
the execution, delivery and performance of this Amendment):
 
(a) Each Credit Party has the corporate power, authority and legal right to
execute, deliver and perform this Amendment and the other instruments,
agreements, documents and transactions contemplated hereby to which it is a
party (including, without limitation, the Series C Notes), and has taken all
actions necessary to authorize the execution, delivery and performance of this
Amendment and the other instruments, agreements, and documents to which it is a
party and the transactions contemplated hereby and thereby (including, without
limitation, the Series C Notes).
 
(b) No consent of any Person (including, without limitation, stockholders or
creditors of the Borrower), and no consent, permit, approval or authorization
of, exemption by, notice or report to, or registration, filing or declaration
with, any governmental authority is required in connection with the execution,
delivery and performance by any Credit Party, or the validity or enforceability
against any Credit Party, of this Amendment, the Series C Notes or the other
instruments, agreements, documents and transactions contemplated hereby to which
any Credit Party is a party.
 
(c) This Amendment, the Series C Notes and the other instruments, agreements,
documents and transactions contemplated hereby to which any Credit Party is a
party as contemplated hereby have been duly executed and delivered on behalf of
each Credit Party a party thereto by its duly authorized officer, and each
constitutes the legal, valid and binding obligation of each Credit Party,
enforceable in accordance with its terms, except to the extent that such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the rights of creditors
generally or equitable remedies (whether arising in a proceeding at law or in
equity).
 
(d) All representations and warranties set forth in the Purchase Agreement are
true and correct in all material respects as of the effective date hereof,
except to the extent that such representations and warranties relate to an
earlier date (in which case, such representations and warranties are true and
correct in all material respects as of such earlier date).
 
(e) No Default or Event of Default has occurred and is continuing on the date
hereof.
 
(f) Upon the occurrence of the Second Closing Date, none of the Credit Parties
is in default under any indenture, mortgage, deed of trust, agreement or other
instrument to which it is a party or by which it may be bound.  Neither the
execution and delivery of this Amendment or the Series C Notes, nor compliance
with the provisions hereof or thereof will (i) violate any law or regulation, or
(ii) result in or cause a violation of any order or decree of any court or
government instrumentality, or (iii) conflict with, or result in the breach of,
or constitute a default under, any indenture, mortgage, deed of trust, material
agreement or other material instrument to which any of the Credit Parties is a
party or by which it may be bound, or (iv) result in the creation or imposition
of any lien, charge, or encumbrance upon any of the property of any of the
Credit Parties, except as permitted by Section 9.02 of the Purchase Agreement or
(v) violate any provision of the Organization Documents or any capital stock or
similar equity instrument of any of the Credit Parties.
 
5. Confirmation; Amendment of other Transaction Documents.  The Credit Parties
confirm and agree that without limiting any of the existing obligations of any
of the Credit Parties under any of the Transaction Documents (i) all collateral
for any of the Notes shall secure all Indebtedness under all of the Notes,
including without limitation, all security interests in all personal property
granted pursuant to any security agreement or pledge agreement and all interests
in all real property granted pursuant to any mortgage or deed of trust (ii) the
Guaranty shall guaranty all acts, performances and obligations (payment and
otherwise) when due of the Borrower under the Purchase Agreement and all Notes,
and (iii) any references to the “Purchase Agreement” and to the “Notes” in the
Guaranty or any of the other Transaction Documents shall, from and after the
date hereof, be deemed to be references to the Purchase Agreement and the Notes
(as such terms are defined herein).
 
6. General Provisions.
 
(a) Notwithstanding anything contained herein, the terms of this Amendment are
not intended to and do not serve to effect a novation as to the Purchase
Agreement.  The parties hereto expressly do not intend to extinguish the
Purchase Agreement. Instead, it is the express intention of the parties hereto
to reaffirm the indebtedness created under the Purchase Agreement (including,
without limitation, the Notes) and the other documents contemplated thereby and
to reaffirm the rights and obligations contained therein.  The Purchase
Agreement as amended hereby and each of the other documents contemplated thereby
shall remain in full force and effect.  Except as herein amended, the Purchase
Agreement shall remain unchanged and in full force and effect, and is hereby
ratified in all respects.  All of the representations, warranties and covenants
contained in the Purchase Agreement and this Amendment shall survive the
execution and delivery of this Amendment.
 
(b) This Amendment may be executed by the parties hereto individually or in
combination, in one or more counterparts, each of which shall be an original and
all which shall constitute one and the same agreement.  Signatures by facsimile
shall bind the parties hereto.
 
(c) THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK APPLIED TO CONTRACTS TO BE PERFORMED WHOLLY WITHIN
THE STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICT OF LAWS PROVISIONS THAT
WOULD RESULT IN THE APPLICATION OF THE LAW OF ANY OTHER JURISDICTION.
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.
 

Borrower:  FUSION NBS ACQUISITION CORP.            
By:
/s/ Gordon Hutchins, Jr.      
Name: Gordon Hutchins, Jr.
     
Title: President
         
Guarantors:
FUSION TELECOMMUNICATIONS INTERNATIONAL, INC.
           
By:
/s/ Gordon Hutchins, Jr.      
Name: Gordon Hutchins, Jr.
     
Title: President and Chief Operating Officer
           
NETWORK BILLING SYSTEMS, LLC
            By: /s/ Jonathan Kaufman       Name: Jonathan Kaufman      
Title: President   

 
[signature page to third amendment to
securities purchase agreement and security agreement]


 
5

--------------------------------------------------------------------------------

 
 
Lenders:
PRAESIDIAN CAPITAL OPPORTUNITY FUND III, L.P.
           
By:
Capital Opportunity GP III, LLC,       its General Partner             By:
/s/ Glenn Harrison      
Name: Glenn Harrison
     
Title: Manager
           
PRAESIDIAN CAPITAL OPPORTUNITY FUND III-A, L.P.
           
By:
Praesidian Capital Opportunity GP III-A, LLC,      
its General Partner
              /s/ Glenn Harrison      
Name: Glenn Harrison
     
Title: Manager
           
PLEXUS FUND II, LP
            By: Plexus Fund II GP,      
its General Partner
            By: /s/ Michael Becker       Michael Becker       Manager          
               

 
[signature page to third amendment to
securities purchase agreement and security agreement]
 
 
6

--------------------------------------------------------------------------------

 
 
Agent:
PRAESIDIAN CAPITAL OPPORTUNITY FUND III, L.P.
         
Date
By:
Praesidian Capital Opportunity GP III, LLC,      
its General Partner
           
By:
/s/ Glenn Harrison      
Name: Glenn Harrison
     
Title: Manager
         

 



 
[signature page to third amendment to
securities purchase agreement and security agreement]
 
 
7

--------------------------------------------------------------------------------

 
 
Schedule 2.01
Lender Schedule - Notes
 

   
Series A Notes
   
Series B Notes
   
Series C Notes
 
Name of Lender
 
Principal Amount
   
Purchase Price
   
Principal Amount
   
Purchase Price
   
Principal Amount
   
Purchase Price
                                                   
Praesidian Capital Opportunity Fund III, LP
  $ 2,342,136.48     $ 2,312,270.10     $ 3,603,286.88     $ 3,603,286.88     $
180,164.34     $ 180,164.34                                                    
Praesidian Capital Opportunity Fund III-A, LP
  $ 907,863.52     $ 896,286.65     $ 1,396,713.12     $ 1,396,713.12     $
69,835.66     $ 69,835.66                                                    
Plexus Fund II, LP
  $ 3,250,000.00     $ 3,208,556.74     $ 5,000,000.00     $ 5,000,000.00     $
250,000.00     $ 250,000.00  





 
8

--------------------------------------------------------------------------------

 
 
EXHIBIT A-3


Form of Series C Note


(see attached)
 
 
 
 
 
 
 
9 

--------------------------------------------------------------------------------